 KING ARTHUR TOYOTA, INC.King Arthur Toyota,Inc.andAutomobile Salesmen'sUnion Local 1095,Retail Clerks International Asso-ciation.Case 20-CA-8501June 28, 1974DECISION AND ORDERBY MEMBERS JENKINS, KENNEDY, AND PENELLOOn December 28, 1973, Administrative Law JudgeIrving Rogosin issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief and counsel for the GeneralCounsel filed a brief answering Respondent's excep-tions and otherwise in support of the AdministrativeLaw Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions 2 of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that Respondent, King Ar-thur Toyota, Inc., Fremont, California, its officers,agents, successors, and assigns, shall take the actionset forth in the Administrative Law Judge's recom-mended Order as herein modified:1.Delete paragraph 1(b) and reletter paragraphs1(c) and (d) as 1(b) and (c).2-Substitute the attached notice for the Adminis-trative Law Judge's notice.iThe Respondent has excepted to certain credibility findings made by theAdministrative Law Judge.It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrectStandard Dry Wall Products,Inc.,91 NLRB 544,enfd. 188 F 2d 362(C.A. 3, 1951).We have carefully examined the recordand find no basis for reversing his findings2 For the reasons stated by the majority inSteel-Fab, Inc,212 NLRB No.25, we do not adopt the Administrative Law Judge's finding that Respondentviolated Sec.8(a)(5) of the Act, but rather enter a bargaining order as aremedy for the serious unfair labor practices committed by Respondent Weshall modify the Administrative Law Judge's recommended Order and noticeaccordingly.Member Jenkins, for the reason stated in his dissent inSteel-Fab,would find the violation of Sec. 8(a)(5) and base the bargaining orderon that section as well as Sec. 8(a)(1).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government159WE WILL NOT discourage membership in Auto-mobile Salesmen's Union Local 1095, RetailClerks International Association, or any otherlabor organization of our employees, by termi-nating or discharging employees or otherwise dis-criminating in regard to their hire or tenure orterms and conditions of employment because oftheir union affiliation or other protected concert-ed activities, except to the extent authorized bythe proviso to Section 8(a)(3) of the Act, asamended.WE WILL NOT coercively interrogate any of ouremployees with regard to their union member-ship or affiliation, threaten them with reprisalsfor engaging in union activities, or inform themthat they will be required to furnish evidence orrequire them to furnish evidence that they are nolonger members of the Union as a condition ofemployment with us.WE WILL NOT in any manner interfere with, re-strain, or coerce our employees in the right toself-organization, to form labor organizations, tojoin or assist AutomobileSalesmen'sUnion Lo-cal 1095, Retail Clerks International Association,or any other labor organization, to bargain col-lectively through representatives of their ownchoosing, to engage in concerted activities for thepurpose of mutual aid or protection, or to refrainfrom any and all such activities, except to theextent that said right may be affected by anagreement requiring membership in a labor orga-nization, as provided in the proviso to Section8(a)(3) of the Act.WE WILL offer Robert Patton, Joe Liotine, Jr.,Walter Clinton, and Horace Overton immediateand full reinstatement to their former positionsor, if those positions no longer exist, to substan-tially equivalent positions, without prejudice totheir seniority and other rights and privileges,and make each of them whole for any loss ofearnings he may have suffered by reason of thediscrimination against him, in the manner setforth in the section of the Decision entitled "TheRemedy."WE WILL bargain collectively, upon request,with AutomobileSalesmen'sUnion Local 1095,Retail Clerks International Association, as the212 NLRB No. 42 160DECISIONSOF NATIONAL LABOR RELATIONS BOARDexclusive representative of all our employees inthe appropriate unit described below, with re-spect to rates of pay, hours of employment, orother terms and conditions of employment and,if an understanding is reached, embody such un-derstanding in a signed agreement.The appropri-ate bargaining unit is:All automobilesalesmenemployed by us atour Fremont, California, location, excludingall other employees, guards, watchmen and su-pervisors as defined in the Act.All our employee are free to become and remain orrefrain from becoming or remaining members of theabove-named labor organization or any other labororganization.KING ARTHUR TOYOTA,INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 13018 Federal Building, Box 36047,450 Golden Gate Avenue, San Francisco, California94102, Telephone 415-556-3197.DECISIONSTATEMENT OF THE CASEIRVING RoGOSIN, Administrative Law Judge: The com-plaint, issued on September21, 1973,alleges that Respon-dent has engaged in unfair labor practices within themeaning of Section 8(a)(1), (3), and(5) and Section 2(6) and(7) of the Act. Specifically, the complaintallegesthat Re-spondent(1) on or about August 5, 1973, bySales ManagerEdward Salais, interrogated an employee regarding theunion activities of its employees,and, on or about August8, informed an employee that no employee would ever bepermitted to work for Respondent unless he could provethat he was not a member of the Union; (2) on or aboutAugust 5, 1973, discharged named employees I because oftheir union membership or activities;and (3)since August5, 1973, has refused to bargain collectively with the Unionas the exclusive representative of its employees in an appro-priate unit despite the Union's status as majority representa-iRobert Patton,Joe Liotine,Jr.,Walter Clinton,and Horace Overton.tive 2eRespondent's answer admits the procedural and jurisdic-tional allegations of the complaint but denies the remainingsubstantive allegations,including the appropriateness of theunit.'Pursuant to due notice, a prehearing conference was heldon October17, 1973,before Administrative Law JudgeGeorge Christensen, and a formal hearing, on October 30and 31 and November 2, 1973, in San Francisco,California.All parties were represented by counsel,were afforded fullopportunity to be heard,to examine and cross-examine wit-nesses, to introduce oral and documentary evidence rele-vant and material to the issues, to argue orally,and to filebriefs and proposed findings of fact and conclusions of law.The parties waived oral argument but, pursuant to an exten-tion of time duly granted,filed briefs on November 28,1973. Noproposed findings of fact or conclusions of lawhavebeen filedby any ofthe parties.Uponthe entire record in the case,and based on theappearance and demeanor of the witnesses,and the briefsof the parties,which have been carefully considered, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe complaintalleges, Respondent's answer admits, andit ishereby foundthat, at all times material herein, KingArthur Toyota,Inc., aCalifornia corporationwith a placeof business at Fremont,California, has been engaged in theretail sale of automobiles.During theyearpreceding theissuance of the complaint, in theconduct ofitsbusiness,Respondent received gross revenues in excess of $500,000.During the sameperiod,Respondent purchased and re-ceived goods or suppliesvaluedin excessof $50,000 fromsuppliers located outside the Stateof California.The complaintfurther alleges,Respondent's answer ad-mits, and it isherebyfound that, at all times material herein,Respondent has beenan employerengaged in commerceand in operations affecting commercewithin themeaningof Section2(6) and (7) of the Act.IITHE LABORORGANIZATION INVOLVEDAutomobileSalesmen'sUnion Local 1095, Retail ClerksInternational Association, the Union herein, is, and at alltimes material herein has been, a labor organization withinthe meaning of Section 2(5) of the Act:2Designations herein are as follows. The General Counsel,unless other-wise noted or required by the context,his representative at the hearing; KingArthur Toyota, Inc, Respondent, the Company, or the Employer, Automo-bile Salesmen'sUnion Local 1095, Retail Clerks International Association,the Charging Party,or the Union,the National Labor Relations Act, asamended (61. Stat 136, 73 Stat. 519, 29 U S.C Sec.151, et seq,the Act, theNational Labor Relations Board,the Board. The original charge was filedon August 9, 1973, and a copy thereof, sent by registered mail on August 10,was returned unclaimed It was stipulated, however, that a copy of thecharge, mailed on August 24, was received by Respondent on August 27.Unless otherwise indicated, all events occurred in 19733Subsequently admitted by stipulation at the hearing KING ARTHUR TOYOTA, INC.161III.THE UNFAIR LABOR PRACTICESA. Sequence of EventsLate in July 1973, Respondent's new-and-used car sales-men decided to join the Union. Joe Liotine, Jr., one of thesalesmen, communicated with the Union and arranged ameeting of the salesmen with the union representatives. OnAugust 1 a meeting was held at, a coffee shop in Fremontattended by Union Representatives Ferd Silva and Ed Hill,and Robert Patton, Joe Liotine, Jr., Walter Clinton, HoraceOverton, and John Parker.4 All the salesmen attending thismeeting signed valid authorization cards designating theUnion as their exclusive bargaining representative, and paidthe initiation fee and first month's dues. Silva informed thesalesmen that he would communicate with the Respondentto negotiate a contract.Next day, August 2, Silva prepared a letter notifying Re-spondent that the Union had been designated by the sales-men at its Toyota dealership in Fremont and requestingrecognition and a meeting on August 8, 1973, at 9 a.m. forpurposes of negotiating a collective-bargaining agreement.The Union offered to submit to a card check in the eventRespondent entertained any doubt of the Union's majoritystatus. A covering letter, dated the same day, referred to theenclosed demand and warned Respondent against any vio-lations of the Act. Two sets of identical letters, addressed toMr. Art Bridges, King Arthur Toyota, Fremont, California,and Mr. Art Bridges, Art Bridges Pontiac, Hayward, Cali-fornia, were mailed on August 3, 1973, postage prepaid, onesent by certified mail, the other by regular mail. All theenvelopes bore the Union's return address. The letters sentby certified mail to Respondent's place of business in Fre-mont were returned by the post office to the Union with thenotation, "Unclaimed." Although there is a controversy asto the date of receipt of these letters, it is not disputed thatRespondent never acknowledged or replied to any of theseletters.On Sunday, August 5, about 5 p.m., Respondent termi-nated four of the five salesmen who had designated theUnion as their bargaining representative on August 1. Par-ker was the only one among the group who was not termi-nated on that date. Respondent disclaims any knowledge ofunion activities of its salesmen prior to its decision to termi-nate them, or at any time prior to August 7, when it claimsit first learned of the Union's demand for recognition.On Saturday, August 4, Bridges was not at the agency.The salesmen had been expecting the Union's letter de-manding recognition to be delivered that day. Mail deliv-ered to Respondent's agency on Saturday was ordinarily leftin the finance office and was not turned over to the officemanager until the following Monday. On this occasion,salesmen who went into the finance office in connectionwith deals they were working on observed an envelope bear-ing the Union's return address lying on top of the stack ofmail. Of the salesmen, Overton, Liotine, Patton, and Clin-ton saw the envelope and mentioned it,to Parker. Parker,however, could not recall whether he actually saw the enve-lope himself. According to Overton, he noticed the letterwhile looking through the mail for car option slips. SalesManager Salais, who was in and out of the finance officesubstituting for Richard Dobkins, the finance and insur-ance manager who was on vacation, testified that he did notrecall seeing the mail that day, but, according to Overton,he remarked to Salais, "Oh, a letter from the Salesmen'sUnion. Art [Bridges] must be having trouble in Hayward." SSalais made no response, though, according to Patton, Sa-lais looked at the envelope. The union letter, the salesmentestified, remained with the stack of mail all that day and,according to Clinton, was there when he left that night. Itwas still there unopened the following morning, Sunday,August 5, he testified, when he want into the finance office.About 11 or 11:30 that morning, Bridges arrived at theagency. Shortly afterward, Bridges went into the financeoffice.Clinton testified that he had been in the financeoffice some 15 minutes earlier and that no one else hadentered the office in the interim. The salesmen were point-edly watching to see whether Bridges would open the letter.According to them, Bridges opened the letter which hadbeen lying on top of the mail and after apparently readingit left for his private office with the letter in his hand. Clin-ton went into the finance office after Bridges left and dis-covered that the union letter was gone. Liotine thenremarked, "He's got the letter." 6Bridges denied seeing the union letter on Sunday, August5, insisting that he had no knowledge of union activities orthe demand for recognition until Tuesday morning, August7,when he saw the letter, which had been sent to him bycertifiedmail, at the Pontiac agency in Hayward. Bridgestestified that he arrived at the Toyota agency about noon onSunday and went directly to his private office. About 45minutes later, he went into the finance office and whilethere, according to him, took two letters out of his pocketand telephoned his wife to discuss plans for a scheduled tripof Toyota dealers and their wives to Hawaii. Bridges con-ceded that he had received an announcement of the trip theprevious Thursday or Friday. On the Sunday in question, hehad driven from his home in San Leandro directly to theagency in Fremont. It is, therefore, surprising that he wouldhave waited until he reached his office after just having, lefthis home to discuss the trip with his wife on the telephone,especially as he had known of the trip for several days.To support Bridges' denial that he saw the union letter onSunday or at any time before Tuesday, morning, August 7,Respondent offered the testimony of Dennis A. Hall, itsservice manager. Hall testified that mail received on Satur-day is customarily delivered to the showroom and left on the5 Bridges also owned and operated an automobile agency known as ArtBudges Pontiac in Hayward, which, as a member of an association, had acollective-bargaining agreement with the Union. Overton's reference to theautomobile agency in Hayward instead of the one in Fremont could havebeen prompted by his reluctance to disclose the unionization of the salesmen4 Stu Holt, another salesman, was on vacation at thetime, and John Camybefore Respondent was apprised of the, Union's demand for recognition.terminated his employment with Respondent between July 15 and August 16 Respondent argues that the General Counsel's failure to call Liotine asCamy was later hired by Art Bridges Winnebago, a corporation of whicha witness compels the inference that his testimony would not have supportedArthur Bridges, Respondent's president, and his wife are also principal stock-the General Counsel's case Such an inference is unwarranted in view of theholdersmutually, corroborative testimony of the General Counsel's other witnesses. 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDdesk in the finance and insurance office. The mail is latertransferred to the main office, usually by him, Salais, orDobkins, where it remains until opened by the office man-ager on Monday. On the Saturday in question, about noon,Hall testified, he took the mail from the finance office to hisown office in the service department. There he removedsome large gray envelopes, containing service bulletins andsimilarmaterial from the Toyota distributor, and left therest of the mail on his desk. He did not follow the usualprocedure of taking the mail to the main office because, hetestified, the rear door to that office was locked from theinside. Although he admittedly had a key to the front door,he testified that he would have been obliged to cross adriveway to reach the building in which the office was locat-ed. Instead, he left the mail on the desk in his office. Becauseof his preoccupation with his paperwork, the mail remainedon his desk the rest of the day.Hall did not work on Sunday. When he went to work onMonday, according to him, the Saturday mail was still onhis desk. Again, he became involved in his duties and forgotto deliver the mail to the main office until Tuesday morning,when he finally turned it over to Katherine Beatty, the officemanager. According to Hall, the incident was impressed onhis mind because Beatty had been upset with him for hold-ing up Saturday's mail, which had contained the firm's bankstatements.Hall's testimony regarding his handling of the Saturdaymail would, of course, if true, preclude any finding thatBridges could have seen the union letter on Sunday. It issignificant, however, that neither Hall nor the office manag-er was able to recall that the union letter was in the Saturdaymail when it was delivered to Beatty on Tuesday. Consider-ing the importance of establishing that Bridges did not actu-ally see the letter on Sunday, the lack of recollection on socrucial an issue impels the conclusion that the letter was notthere. This lends credence to the circumstantial evidencethat Bridges did, in fact, see the union letter on Sunday, anddid not replace it with the rest of the mail after reading it.Hall's explanation for his failure to deliver the mail- to theoffice manager until;Tuesday morning was so strained andunconvincing as to cast grave doubt upon the rest of histestimony. Regardless of what the usual practice may havebeen relative to the disposition of Saturday mail, Hall'stestimony as to this occasion appears to have been elabo-rately contrived to lend credence to Bridges' testimony thathe was unaware of the Union's demand for recognition untilAugust 7.While there is no direct evidence that the letter whichBridges was seen reading was, in fact, the Union's demandletter, the circumstantial evidence warrants such a finding.In the first place, all but one of the salesmen working thatSaturday testified that they actually saw the envelope ad-dressed to Respondent, and bearing the Union's return ad-dress, lying on top of the mail in the finance office. Theletter,mailed on August 3, would normally have been deliv-ered in the usual course of the mails, by Saturday. The letterremained undisturbed the rest of that day and the followingday until Budges went into the finance office. Moreover,Overton's remark to Salais, calling attention to the letter onSaturday, was not specifically denied. On Sunday, whenClinton went into the finance office, shortly before Bridgeswent there, the letter was still lying on the stack of mail.When Clinton went back, after Bodges left the finance of-fice, the union letter was no longer there. It was then thatLiotine announced spontaneously, "He's got the letter," anobvious reference to Bridges. Based on the foregoing, anda resolution of the conflicting testimony, especially whenconsidered in light of the events presently described, it isfound that Bridges did, in fact, read the union letter de-manding recognition while he was in the finance office onSunday.Salais arrived at the agency on Sunday at 12:30 or 1 p.m.Almost immediately, he and Bridges left together and wentto the Cloverdale Creamery across from the automobileagency. The two men did not return until about 4 p.m. Therecord is silent as to the reason for their extended absencefrom the agency but, in view of subsequent developmentsthat afternoon, presently discussed, it is reasonable to inferthat the subject of the Union was discussed between themen during this interval.B. Interference, Restraint, and CoercionWhen Salais returned to the agency about 4 p.m., Parkerasked him to appraise a truck which was being traded in.Salais told Parker that he did not consider it necessary sincethe vehicle had already been appraised, but finally agreed,and he and Parker drove off in the truck. After driving awhile, Salais stopped to inspect the truck. It was then, ac-cording to Parker, that Salais asked him, "Are you involvedin this union thing? Level with me, John." Parker said,"Well, you know I will. Yes, I am." Salais continued, "Ev-erybody?" Parker replied, "Well, everybody except Stu Holt[who was on vacation]." Salais persisted, "Paul [Horace]Overton?" Parker said, "Yes, Paul-everybody." Salais ex-pressed his indigation by uttering a four-letter word obscen-ity, and the men drove back in silence?It is, therefore, found that, by Sales Manager Salais' inter-rogation of Parker for the purpose of ascertaining the viewsand sympathies of its salesmen with regard to affiliationwith the Union, and by Salais' remarks on that occasion,Respondent has interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed in Section 7,thereby engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act s7At first, Salais testified that he had no recollection of any such conversa-tion. Later, when pressed to explain whether he meant that he had no recol-lection of the incident or whether the incident did not occur, he denied theremarks attributed to him. Salats' attitude and demeanor on the witness standwas equivocal and unconvincing. Parker was not terminated on August 5,with the othersalesmen,but continued in Respondent's employ untilSeptem-ber 13, 1973, when he left voluntarily. No motive has been suggested forParker to have fabricated this incident out of whole cloth In fact, Parkertestified that, when he acknowledged to Salais that he was involved in theunion activity, he added, "I wish to hell I hadn't been involved," which couldhave accounted for the fact that he was not terminated with the others. It isfound that Salais interrogated Parker and made the remarks Parker attribut-ed to him as found above This incident lends further support to the conclu-sion that Bridges had read the Union's demand letter earlier that day andhad discussed it with Salats whiletheywere away from the agency Sundayafternoon No explanation was offered as to how Salais could otherwise havegained knowledge of the union activity of the salesmen.8Struksnes Construction Co., Inc.,165 NLRB 1062;Fontana Bros.,169NLRB 368 KING ARTHURTOYOTA,INC.163C. Discrimination in Regard to Hire and Tenure of Em-ployment; Further Interference, Restraint, and CoercionNormal closing time on Sunday was 6 p.m. About 10minutes before then, on earlier instructions from Bridges,Salais told the salesmen not to leave because there wasgoing to be a meeting at 6 o'clock. At the appointed time,Patton, Parker, and Liotine met with Bridges andSalais inthe finance office. Due to the confined quarters, Bridgesstood in the doorway, while Salais acted as spokesman forthe Company. Salais announced that the reason for themeeting was that the Company had no automobiles and didnot know when it would be receiving any more. He an-nounced that it would be necessary to terminate some of thesalesmen. Looking at Liotine,Salaistold him that he wasbeing terminated as of that day. He then turned to Pattonand told him that he, too, was being terminated. After apause Patton asked Salais whether Clinton, who had notbeen working that day, was included in the terminations.Salais answered that he was.Salaistold the men that, inmaking the terminations, the Company would be guided byseniority, and Salais said because of Parkers seniority hewould not be affected. This would leave the Company withSalesmen Holt and Parker, and Richard Dobkins, the fi-nance and insurance manager, who was being assigned to"the floor" selling cars. Parker asked Bridges why no carswere available and remarked, "What the hell is wrong withthe Japs-don't they want the biz now that the dollar is nogood?" Bridges rejoined, "You should have asked the Em-peror of Japan. He was just here but he's gone back now." IParker than ventured, "Is it because of this Union thing?"Bridges left somewhat abruptly, without replying, andwalkedsome40 feet to another office, assertedly to extin-guish his cigar. Salais told thesalesmen toturn in theirdemonstrator cars and to return next day to have the officemanager compute theirearnings.That evening Overton learned of his termination from theothersalesmen.When Salais telephoned Overton later thatnight and notified him of his termination, Overton went tothe automobile agency and asked Bridges if there was anyspecial reason for his termination. Bridges said, somewhatcurtly, "No cars." Overton asked him if he was the onlyemployee being laid off. Bridges replied in the negative andtold him that there were some employees "out front" andsome "out back," presumably referring to the service de-partment mechanics, who were also being terminated. Over-ton asked permission to retain his demonstrator car foranother day, and Bridges agreed.It is conceded that none of thesalesmenhad been notifiedin advance of the possibility of a reduction in sales staff. Therecord establishes, however, that there is no policy in theautomobile agency business of giving such notice.About 10:30 or 11 o'clock, next day, August 6, Pattonwent to Respondent's agency to inquire about his finalcheck. According to Patton, none of the office employees,including Office Manager Beatty,was awarethat the termi-nations had taken place. Patton askedSalaiswhether thechecks had been made out, and Salais told him that he did9 Although Parker did not specifically recallBridges' response,other sales-men who were present attributed that remarkto Bridgesnot know whether the office had been notified of the termi-nations. Salais then remarked, "If you have any beefs, whyin the world didn't you come to me instead of going to theUnion?" Patton told him that the salesmen felt they couldreceive no help from Salais, that they had tried to enlist hisaid in the past and had decided that it would be necessaryto resort to other methods.About noon Overton had a conversation with Salais inthe agency. According to Overton, Salais asked him, "Whatare you guys up to?" Overton said, "Oh, not much." There-upon Salais remarked, "You know its hard to beat a manat his own game." Overton replied, "Well, that's not for usto decide." Salais continued, "Well, you know it's going totake a long time," presumably referring to the unionizationof Respondent's salesmen.Overton rejoined, "Well, thereagain, it is not for us to say."That afternoon, about 3:30 p.m., Patton spoke to Salaisin the finance office, in Chnton's presence. Both men toldSalaisthat they wanted to work, that they knew that therewere "plenty of cars" to sell, and that if Salais needed any-one or decided to put anybody back to work they would beavailable. Salais retorted, "You blew it," an obvious allusionto their decision to choose a bargaining agent.The following day, Tuesday, August 7, Patton returned tothe agency to inquire about his check. Again, he spoke toSalais in the finance office. Salais mentioned facetiouslythat he had received a job inquiry about Patton and thatBusinessRepresentative Silva wanted to pay him $1,000 amonth to work for the Union. Patton laughed the matter offand, in thesamevein, asked what kind of recommendationSalaishad given him. Salais smiled but made no furthercomment. The pleasantries over, Patton asked Salais whathis chances were of ever coming back to work there.Salaissaid, "There would be no chance of you ever coming backhere unless you could come in here and prove that you hadnever contacted the Union or had no part of thisunion." ioIt is,therefore, found that, by Salais' interrogation of andstatements to Patton on the morning of August 6 and by hisstatements to Overton about noon the same day, and toPatton, in Clinton's presence, later that afternoon, Respon-dent has interfered with, restrained, and coerced employeesin the exercise of rights guaranteed in Section 7 of the Act,thereby engaging in unfair labor practices within the mean-ing of Section8(a)(1).Respondent's contentionsRespondent contends that it terminated the four sales-men solely because of economic necessity due to a shortageof new cars. Moreover, it asserts that the decision to termi-nate these employees was reached on August 3, before itcould possibly have gained knowledge of the employees'10Asked whether he recalled any discussions concerning union activitieswith any of the salesmen on the day of their termination or the following day,Salais testified,"No, I don't." He did not otherwise deny any of the state-ments attributed to him by Patton or Overton In view of the uncontrovertedand credible testimony of Patton and Overton, and Salais' failure to categon-cally deny the statements attributed to him, it is found that he made thestatementsas testified to by Patton and Overton This evidence, coupled withParker's testimony regarding his conversation with Salais the previous Sun-day, reinforces the conclusion regarding Respondent's knowledge of theunion activitiesof its salesmenprior to their discharge 164DECISIONSOF NATIONAL LABOR RELATIONS BOARDunion activities. The record establishes the following.On July 6, Toyota Motors Distributors, Inc., whichserved the sales agencies in the San Francisco region, in-cluding Respondent, notified its dealers by circular letterthat its original projection for the allocation of 4,000 1974cars to all its dealers for the months of July through Septem-ber (2,000 each for the months of July and August), wouldbe reduced to 1,650 for the month of July. The notice,however, assured the dealers that, "total availability" of carsfor the 3-month period would still be, "in the 4,000 range."On July 31, the distributor followed up with another let-ter, notifying the dealers that due to the rescheduling of avessel, the distributor had ended the month of July withapproximately 1,800 units, "dealer wholesaled," instead ofthe 1,650 previously estimated. The letter also predictedapproximately 1,500 units for the month of August but cau-tioned that due to the scheduled arrival of the bulk of thoseunits on August 16, it would not be possible to ship any ofthose units until the week of August 20. The letter contin-ued:At this time, we do not have a manifest for Septemberarrival of 1973 models. However, initial shipping ad-vice indicate [sic] there will be units available to sup-port the total availability we discussed with you; andas the final numbers are available, we will advise you.In an updated report on August 31, the distributor wroteits dealers confirming that it had "wholesaled approximate-ly 1,500 units," during August, as projected. With regard toSeptember, the distributor advised that due to uncertaintyof shipping schedules, the first shipment of September unitswould not be shipped from the port until sometime duringthe week of September 17.On October 2, the distributor advised its dealers that, dueto problems relating to California emission control andother, "minor items," initial shipments of 1974 units hadfallen behind original estimates. The distributor estimatedthat it would ship some 250 1974 models and 325 1973models during the period October 10 to 20 to be allocatedamong the dealers, and added, "It now appears that theseproblems are being resolved, and October, November andDecember production will approach the original productionschedule."We are concerned primarily, however, with the situationwhich prevailed on or about August 5, when the termina-tions were made. On a pro rata basis, and without regardto the fact that, as one of the largest dealers in the region,Respondent would have been entitled to a larger allocation,Respondent's share would have amounted to at least 30 ofthe total of 1,800 cars available in July, and 27 of the 1,500in August.On August 3, Christopher R. Harvey, the distributor'sdistrictmanager, called at Respondent's dealership, andmet with Bridges, Salais, and Hall, Respondent's servicemanager, to discuss customer relations. The meeting contin-ued over lunch, during which the availability of new 1974cars was discussed. Harvey testified that ordinarily he coulddetermine the number of cars which would become avail-able to each dealer 3 to 4 weeks in advance but that recentlythis period had been reduced to as few as 3 days. Harveyinformed the company representatives that, according toprojected delivery dates, Respondent could be assured ofapproximately 14 new cars in August, 9 in September, and14 or 15 in October. Harvey stressed that these figures repre-sented estimates based on available information but addedthat, from previous experience, the estimates were probablyon the low side and that they could expect 30 cars in No-vember. Harvey also indicated that the shortage of 1974models should be overcome by late October or early No-vember, and a normal inventory of 60 days' supply reachedin February or March. This would amount, in Respondent'scase, to between 120 and 140 cars. Under normal circum-stances, according to Harvey, Respondent could expect de-liveryof 60 to" 90 cars per month. As of August 1,Respondent had an inventory of 44 new cars, a 24-daysupply. From January through September 1973, Respon-dent had received an average of 46 new cars per month.Despite Harvey's dire projections, Respondent actuallyreceived 42 new cars in July, 32 in August, and 31 in Sep-tember. The number received in May was 63, and 44 inJune. According to Harvey's analysis of Respondent's re-cords, Respondent's new-car inventory declined from 98 or100 in January to 27 in September.Harvey also testified that it would have been feasible forRespondent to operate its business employing only two orthree salesmen from August to the time of the hearing. InHarvey's opinion, Respondent had consistently employedmore salesmen than necessary except during months whenits inventory consisted of 120 cars. According to Harvey,some dealers whom he serviced sold 30 to 40 cars a month,employing only two salesmen, and others, comparable toRespondent, operated with only two salesmen and a salesmanager. Harvey's testimony, however, proves too muchfor it is unreasonable to believe that Respondent wouldhave employed as many as seven salesmen when all it re-quired was three salesmen to handle its volume of sales.Respondent contended at the hearing that, in order tooperate profitably, it should sell between 65 and 70 new andused cars per month, utilizing from five to seven salesmen.According to Bridges, when cars had been in short supplyin the past, the Company had operated with a smaller salesforce. Thus, according to him, prior to the maritime strikein 1970 or 1971, Respondent had employed five or six sales-men. During this strike, which resulted in a shortage of cars,Respondent reduced its sales staff to three salesmen. Twoof these salesmen, however, had left voluntarily, and onewas terminated.Bridges maintained that in the present instance the sales-men were terminated to reduce overhead. This was to beaccomplished by eliminating the four salesmen and assign-ing Dobkin, who had been receiving a salary of $1,200 amonth, to work as a salesman, on commission only." At the11Dobkms was on vacation from July 27 to August 13. Since Respondentdid not reach its decision to curtail its sales staff until August 3 at the earliest,it is wholly improbable that Dobkin was told before he left on vacation,according to his testimony, that he would be assigned to the floor selling carsupon hisreturn.Moreover, according to the August payroll, Dobkins wasstill being carried at a monthly salary of $1,200 Dobkin' overall testimonymanifested a determination to substantiate Respondent's position irrespec-tive of the facts and did not inspire credence. KING ARTHURTOYOTA,INC.165same time,according to Bridges,SalesManager Salaiswould also be selling cars, thereby eliminating the paymentof commission on his sales. It should be noted, however,that thesalesmenwho were terminated worked solely oncommissions,receiving an advance or draw of $300 amonth, which they were obliged to repay if their commis-sionsdid not exceed their draw. Although this would haveentailed an outlay by Respondent, it would have resulted inno financial loss toit. In virtuallyevery instance,salesmen'scommissions far exceeded their draw,and in the rare in-stance where this did not occur,the salesman was chargedwith his overdraft.Moreover,despite Respondent's contention that its deci-sion to terminate the salesmen was based on projected esti-matesof the number of new 1974 cars which would beavailable in the coming months, the record discloses that ithad a supply of new 1973 Toyota cars in July and August.In July, Respondent's inventory of cars amounted to 206,consistingof 79 new and 127 used cars. In August, thesupply amounted to 179 cars, 76 new and 103 used. On thisbasis,Respondent could have used as many as 10 or 13salesmen, since Bridges testified that a salesman could beexpected to dispose of between 10 and 17 cars a month. Inaddition, according to Bridges, Respondent had on hand a24-day supply of new cars as of August 5. It will be recalledthat,despite District Manager Harvey's guarded estimatesas to the number of new cars which would be available toRespondent, i.e., 14 in August; 9 in September; and 14 or15 in October, the distributor, in its letters to the dealers,had projected the equivalent of at least 30 cars in July and27 in August. As it turned out, these predictions more nearlycorresponded with actual deliveries (42 in July; 32 in Au-gust;and 31 in September). Also, as projected by the distri-butor, deliveries became normalized late in October orNovember.It is significant that Respondent's witnesses Harvey, Hall,and Dobkins acknowledged that shortages of new modelshad been experienced as far back as October 1969. Figuressubmitted by Respondent established that in May 1972 ithad received only 3 new cars; in June 1972, 30; in July 1972,15; in September 1972, 33; and in April 1973, 6. Neverthe-less,Respondent employed between five and seven sales-men during these intervals.As for Respondent's contention that it decided to curtailthe sales force on August 3, following the meeting withDistrictManager Harvey, the testimony was that Bridges,Salais,Hall, and Beatty held their regular monthlyfinancialmeeting directly after Harvey left. Discussion centered onpossible action which might be, undertaken to reduce over-head in the event the anticipation of a shortage of carsmaterialized. The possibility of reductions in staff, as wellas curtailment of other expenses,such as janitorial servicesand reductions in the sales, service,and office departments,were discussed but no decisions were made.After Hall and Beatty left the meeting,Bridges and Salais,according to their testimony, reviewed the employment re-cords of each of the salesmen and decided to terminate thesalesmen on the basis of seniority,retaining Parker andHolt, and assigning Dobkins, the finance and insuranceman, to the sales floor.12 The testimony that the decision to12Actually,the selection was not based on strict seniority and raises seri-terminate the salesmen was made on August 3 because Sun-day, August 5, was the end of the workweek, and all thesalesmen would be at work that day, does not comport withthe fact that Respondent operated on a biweekly payroll onthe 15th and end of the month. Moreover, Overton neverworked Sundays, and Clinton did not work on the af-ternoon and evening of August 5, as Salais was well aware.The preponderance of the credible evidence establishesthat the decision to terminate the salesmen was not madeuntil the afternoon of August 5, probably while Bridges andSalaiswere away from the agency for several hours, andafter Respondent learned that the salesmen had authorizedthe Union to represent them. Although the subject of possi-ble reductions in staff may have been discussed while Halland Beatty were present at the meeting on August 3, nodecision had been reached as of the time they left. BothBridges and Salais testified that neither of them mentionedthe names of any salesmen while Hall and Beatty werepresent. Yet Hall testified that Salais discussed a reductionin force among the salesmen, naming those who would beaffected and stating that the reduction would be accom-plished according to seniority leaving only Parker of thegroup, and that Bridges agreed with Salais' decision.Furthermore, in a pretrial affidavit furnished a Boardagent on September 13, 1973, Bridges stated:That day, August 5, 1973, Salais and I decided to cutdown on the number of salesmen. . . . The decision todischarge four salesmen was made on Sunday, August5, 1973, jointly by Mr. Salais and me. . . . The decisionto tell the four salesmen they were discharged wasmade on August 5, 1973, by Salais and me.In the margin of the affidavit, however, there appears thefollowing interlineation:The decision to do thiswas madeon August the 3id,1973, at themeeting ofHall, Beatty,Salais and me,after the meetingwith Chris Harvey. [Emphasis sup-plied.]The mterlineation is inconsistent with the statement inthe body of the affidavit, as well as Bridges' testimony thatthe decision to terminate the salesmen was not made duringthe meeting at which Hall and Beatty were present but inthe separate meeting between him and Salais after Hall andBeatty had left.13 It is evident that Bridges added the state-ment in the margin as an afterthought after realizing theimplications of his statement in the body of his affidavit. Inview of the intrinsic inconsistencies in his affidavit and theous doubt that Bridges and Salais even examined the employment records.Thus, the records reveal that Overton was hired on May 1, 1972, while Parker,who was retained,was hired on June 15, 1972. Bridges'attempt tojustify thisselection on the ground that Parker was a far better salesman is not borneout by their comparative sales records.Overton's average monthly commis-sions amounted to $1,665 a month as compared with Parker's $1,560.13The pretrial affidavit was taken by a Board agent in the presence ofRespondent's labor relations consultant and Salais, after the latter had givenhis own affidavit. 166DECISIONSOF NATIONAL LABOR RELATIONS BOARDinconsistency between his affidavit and his testimony andbased on his appearance and demeanor as a witness, it isfound that the decision to terminate the salesmen was notmade until August 5, after Respondent learned of the unionactivities of its salesmen.The record as a whole, including the various statisticaldata furnished by Respondent, suggests that the anticipatedshgrtage of cars, as it existed on August 3, the earliest dateon which Respondent claims to have considered a reductionin its sales force, was not as critical as it maintained. Bridgeswas an experienced automobile dealer, with two agencies,the one here, and the Pontiac dealership in Hayward. Hehad previously owned another Pontiac agency in San Fran-cisco, as well as a used-car business in San Leandro. Asearly as 1956, he had owned a Rambler automobile agency.With other Toyota dealers, he had received projections ofdeliveries, indicating that allocationsof carsfor the periodJuly through September would undoubtedly be fulfilled. Asan experienced automobile dealer,it isunlikely that hewould have ignored the distributor's projections of alloca-tions of cars, particularly in light of the July 31 letter, advis-ing that 1,800 units, rather than the 1,600 estimated on July6, had become available for July and that an additional1,500 units would be available by August 20.Be that as it may, the issue is not whether, in the exerciseof sound business judgment, Respondent was justified inconcluding that it would be faced with a shortage of newcars necessitating a reduction in sales force, but whether itterminated those salesmen solely for that reason rather thanfor reasons proscribed by the Act; namely, to discouragemembership in a labor organization.The record establishes that,after learning,from theUnion's demand for recognition, that the employees haddesignated the Union as their bargaining representative,Respondent, through Sales Manager Salais, interrogatedParker regarding his membership in the Union and ascer-tained thenamesof the othersalesmen whohad joined theUnion. Within less than 2 hours, Respondent discharged thefour salesmen identified by Parker, thereby effectively de-stroying the Union's majority. That Respondent was dis-criminatorily motivated in discharging these employees isfurther established by Salais' query of Patton, the day afterthe discharges, as to why the men had gone to the Unioninstead of coming to him if they had any "beefs." Salais'remark to Overton the same day, after asking what the menwere "up to," that it was hard "to beat a man at his owngame," and that it would "take a long time," an obviousreference to the salesmen's attempt to organize, furnishesfurther support for this conclusion. Salais' further remark toPatton, in Clinton's presence, on the afternoon of the sameday, in response to Patton's statement that he would beavailable for future employment, "You blew it," obviouslyby joining the Union, reinforces the conclusion that thedischarges were unlawfully motivated. Finally, Salais' state-ment to Patton next day, when Patton inquired as to hischances of returning to work for Respondent, that there wasno chance unless he could prove that he had never beeninvolvedwiththeUnion, removes any doubt ofRespondent's illegal motivation.Upon the basis of the foregoing, and upon the -entirerecord, including the timing of the discharges, it is foundthat Respondent discharged the four named employees onAugust 5, 1973, and thereafter failed and refused to rein-state them, in whole or material part, because of their unionmembership and affiliation, thereby discriminating in re-gard to their hire and tenure of employment to discouragemembership in a labor organization and engaging in unfairlabor practices within the meaning of Section 8(a)(3) and (1)of the Act.14D. The Refusal To Bargain1.The appropriate unitThe complaint alleges, and Respondent's answerdenies,that the following constitutes an appropriate unit for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act. Respondent stipulated at the hear-ing, however, and the record establishes, that the unit de-scribed is appropriate.It is,therefore, found that the following unit is appropri-ate for the purposes of collective bargaining within themeaning of said section:All automobilesalesmenemployed by Respondent atitsFremont, California, location, excluding all otheremployees, guards, watchmen and supervisors as de-fined in the Act.2.Majority representation; demand for recognitionThe evidence discloses that as of August 5, 1973, the unitemployees consisted of Salesmen Robert Patton, Joe Liot-ine, Jr., Horace Overton, John Parker, Walter Clinton, andStu Holt.ls On August 1, five employees, Patton, Liotine,Overton, Parker, and Clinton, signed valid authorizationcards designating the Union as their bargaining agent andpaid their initiation fees and first month's dues. It is thusclear that the Union represented a majority of Respondent'semployees in an appropriate unit on August 1.On August 3, the Union made a demand for recognitionby ordinary, as well as certified mail, and requested a meet-ing for the purpose of negotiating a contract. Although theletter sent by certified mail was returned unclaimed, theletter sent by ordinary mail, properly addressed, postageprepaid, is presumed to have been received, in the usualcourse of the mails on August 4, especially as both thesender and addressee are located in Fremont. As has beenfound, Bridges actually saw and read the letter about noonon Sunday, August 5, and before the salesmen were termi-nated. It is undisputed that Respondent made no response14 In the light of the unfair labor practices in which Respondent has beenfound to have engaged, the fact that as a member of separate trade associa-tions Respondent was a party to a collective-bargaining agreement with theUnion and the Machinists Union at the Pontiac agency at Hayward does notestablish the absence of unlawful motivation here.15 Itwas stipulated at the hearing that Richard Dobkins, finance andinsurance manager,and assistant to Sales Manager Salais,was properlyexcluded from the unit. John Camy, the remaining salesman, either terminat-ed his employment or was discharged sometime between July 15 and August1, 1973 In any event, his inclusion within the unit would not affect theUnion's majority. It was further stipulated that the Union filed an RC peti-tion on August 6, served on the Employer by mail the same day. KING ARTHURTOYOTA,INC.167to the Union's demand at any time thereafter.It is, therefore, found that since August 5, 1973, Respon-dent has refused, and continues to refuse, to bargain withthe Union as exclusive representative of its employees in anappropriate unit.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent, set forth in section III,above, occurring in connection with the operations of Re-spondent, described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfair.labor practices within the.meaning of Section 8(a)(1), (3),and (5) of the Act, it will be recommended that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.It has been found that Respondent terminated or dis-charged Robert Patton, Joe Liotine, Jr., Walter Clinton, andHorace Overton on August 5, 1973, and thereafter failedand refused to reinstate them because they had engaged inprotected union activities, to discourage membership in alabor organization, in violation of Section 8(a)(3) and (1) ofthe Act. It will, therefore, be recommended that Respon-dentceaseand desist from such unfair labor practices andoffer said employees- immediate and full reinstatement totheir former positions or, if those positions no longer exist,to substantially equivalent positions, without prejudice totheir seniority or other rights and privileges, and make eachof said employees whole for any loss of pay he may havesuffered as a result of the discrimination against him fromthe date of such discrimination to the date of Respondent'soffer of reinstatement, less net earnings during such period,with backpay computed on a quarterly basis, plus interestat 6 percent per annum, as prescribed in F.W. WoolworthCompany,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB 716.The record fairly establishes that Respondent has en-gaged in violations of Section 8(a)(3) and (1) for the purposeof defeating the employees' efforts to organize and to de-stroy the Union's majoritystatus.These unfair labor prac-tices are so pervasive and extensive that their "coerciveeffects cannot be eliminated by the application of tradi-tional remedies, with the result that a fair and reliable elec-tion cannot be had."N.L.R.B. v. Gissel Packing Co., Inc.,395 U.S. 575, 613-614 (1969). Under these circumstances,the employees' signed union authorizations constitute amore reliable measure of the employees' desire for represen-tation. By refusing the Union's bargaining request and en-gaging in the aforesaid unfair labor practices, Respondenthas violated Section 8(a)(5), and it is found that a bargain-ing order is necessary to protect the designation of theUnion by the majority of Respondent's employees andotherwise to remedy the violations committed.16In view of the pervasive nature of Respondent's unfairlabor practices, including the discriminatory discharges ofits employees, manifesting an attitude of opposition to thepurposes of the Act, it will further be recommended, toprotect the rights of employees generally, that Respondentbe required to cease and desist from in any manner interfer-ing with, restraining, or coercing employees in the exerciseof rights guaranteed in the Act.I7Upon the basis of the foregoing findings of fact, and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.King Arthur Toyota, Inc., Respondent herein, is, andat all times material herein has been, an employer engagedin commerce and in an industry affecting commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2.AutomobileSalesmen'sUnion Local 1095, RetailClerks International Association, the Union herein,is, andat alltimesmaterial herein has been, a labor organizationwithin the meaning of Section 2(5) of the Act.3.By terminating or discharging Robert Patton, JoeLiotine, Jr.,Walter Clinton, and Horace Overton, on Au-gust 5, 1973, and thereafter failing and refusing to reinstatethem because of their protected union activities, therebydiscriminating in regard to their hire and tenure of employ-ment, to discourage membership in a labor organization,and interfering with, restraining, and coercing employees inthe exercise of rights guaranteed in Section 7 of the Act,Respondent has engaged in unfair labor practices within themeaningof Section 8(a)(3) and (1) of the Act.4.All automobile salesmen employed by Respondent atitsFremont, California, location, excluding all other em-ployees, guards, watchmen and supervisors as defined in theAct, constitute an appropriate unit for the purposes of col-lective bargaining within the meaning of Section 9(b) of theAct.5.Automobile Salesmen's Union Local 1095, RetailClerks International Association, the Union herein, was, onAugust 1, 1973, and at all times material thereafter has been,the exclusive representative of all the employees in theaforesaid appropriate unit for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act.6.By refusing, since August 5, 1973, and at all timesthereafter,tobargaincollectivelywithAutomobileSalesmen'sUnion Local 1095, Retail Clerks InternationalAssociation, the Union herein, as the exclusive representa-tive of Respondent's employees in the aforesaid appropriateunit, Respondent has engaged in, and is engaging in, unfairlabor practices within the meaning of Section 8(a)(5) of theAct.7.By interfering with, restraining, and coercing its em-ployees, in the manner found herein, in the exercise of therights guaranteed in Section 7 of the Act, Respondent has16T V Systems,7nc, 206 NLRB No 135;Fotomat Corporation,202 NLRBNo. 3.17N.L.R B v. ExpressPublishingCompany,312 U.S. 426 (1941);N.L.R.B.v.EntwistleManufacturing Company,120 F.2d 532 (C A. 4, 1941);MayDepartmentStores Companyd/b/a Famous-Barr Company v. N.L.R B.,326U.S. 376 (1945);BethlehemSteelCompany v. N.L.R.B,120 F.2d 641(C.A D.C., 1941). 168DECISIONS OF NATIONAL LABORRELATIONS BOARDengaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.8.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact and con-clusions of law, and upon the entire record, and pursuantto Section 10(c) of the Act, I make the following recom-mended:ORDER 18King Arthur Toyota, Inc., Respondent herein, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Automobile Salesmen'sUnion Local 1095, Retail Clerks International Association,or in any other labor organization of its employees by termi-nating or discharging or refusing to reinstate any of itsemployees, or in any manner discriminating in regard to thehire or tenure or terms and conditions of employment ofany of its employees because of their union affiliation oractivities.(b)Refusing to bargain collectively with AutomobileSalesmen's Union Local 1095, Retail Clerks InternationalAssociation, as the exclusive representative of all its em-ployees in the appropriate unit described above.(c)Coercively interrogating any of its employees withregard to their union membership or affiliation, threateningthem with reprisals for engaging in union activities, inform-ing them that they would be required to furnish evidence,or requiring them to furnish evidence that they were nolonger members of the Union as a condition of employmentwith Respondent.(d) In any manner interfering with, restraining, or coerc-ing its employees in the exercise of the right to self-organiza-tion,to form labor organizations, to loin or assistAutomobile Salesmen's Union Local 1095, Retail ClerksInternational Association, or any other labor organization,to bargain collectively through representatives of their ownchoosing, and to engage in other protected concerted activi-ties for the purposes of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act, orto refrain from any and all such activities, except to theextent that such right may be affected by any agreementrequinng membership in a labor organization as a conditionof employment, as authorized in Section 8(a)(3) of the Act.2.Take the following affirmative action, which, it isfound, will effectuate the policies of the Act:(a)Offer Robert Patton, Joe Liotine, Jr., Walter Clinton,and Horace Overton immediate and full reinstatement totheir former positions or, if those positions no longer exist,to substantially equivalent positions, without prejudice totheir seniority and other rights and privileges, and make18 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec 102 48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposeseach of them whole for any loss of earnings he may havesuffered by reason of the discrimination against him in themanner set forth in the section of this Decision entitled"The Remedy."(b)Upon request, bargain collectively with AutomobileSalesmen's Union Local 1095, Retail Clerks InternationalAssociation as the exclusive representative of all its employ-ees in the appropriate unit described above.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze and determine the amount of backpay due theseemployees under the terms of this recommended Order.(d) Post at its place of business in Fremont, California,copies of the attached notice marked "Appendix." 19 Copiesof this notice, on forms to be furnished by the RegionalDirector for Region 20, shall, after being signed byRespondent's duly authorized representative, be posted im-mediately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are custom-arily posted. Reasonable steps shall be taken by Respondentto ensure that said notices are not altered, defaced, or cov-ered by any other material.(e)Notify the Regional Director for Region 20, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply therewith.191n the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "PostedPursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National LaborRelations Board "